Citation Nr: 0722842	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes of the right knee, status post total knee 
replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
chondromalacia with a medial collateral ligament injury and 
lateral meniscus tear, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, and from January 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that granted the veteran a temporary 
100 percent evaluation due to total right knee replacement, 
effective November 30, 2003, and continued the veteran's 
evaluation at 30 percent effective January 1, 2005.  This 
rating decision also continued the veteran's evaluation for 
her right knee chondromalacia with medial collateral ligament 
injury and lateral meniscus tear at a 20 percent evaluation.  
A hearing before the undersigned Acting Veterans Law Judge at 
the RO was held in February 2007.

The Board notes that, in the veteran's substantive appeal, 
she appeared to indicate that he wished to file an addition 
back disability claim.  Further, in the veteran's hearing 
testimony, she indicated that she also wished assert claims 
of service connection for foot drop, a left knee disability 
and a new claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's disability of degenerative changes of the 
right knee, status post total knee replacement, is currently 
manifested by pain and limitation of motion; however, the 
preponderance of the evidence is against a finding that the 
veteran's right knee disability is manifested by chronic 
residuals consisting of severely painful motion or severe 
weakness.

2.  The veteran's disability of right knee chondromalacia 
with medial collateral ligament injury and lateral meniscus 
tear is currently manifested by moderate instability, with 
some reports of stiffness, locking, and giving way, and no 
evidence of subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative changes of the right knee, status post total 
knee replacement, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5055, 5256, 5260, 5261, 5262 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
right knee chondromalacia with medial collateral ligament 
injury and lateral meniscus tear are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and her representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004, October 
2004, and December 2005.  The originating agency essentially 
asked the veteran to submit any pertinent evidence in her 
possession, and specifically informed her of the evidence 
required to substantiate her claims, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor her representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records that will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055, the veteran was granted a 100 percent disability 
evaluation for her service-connected right knee disability 
following a prosthetic replacement of the total right knee 
joint, effective from November 20, 2003, to January 1, 2005.  
Following that period, a 30 percent disability evaluation was 
assigned under the same provisions, effective January 2, 
2005.  The veteran's evaluation under Diagnostic Code 5257, 
for chondromalacia with medial collateral ligament injury and 
lateral meniscus tear, was also continued effective January 
2, 2005, at a 20 percent evaluation.  These evaluations 
combine to a 40 percent total evaluation for the veteran's 
service connected right knee.  The veteran asserts that a 
higher rating is warranted for her knee disabilities.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, which is the case here, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2006). VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability.

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2006).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

The veteran's knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5055 (knee 
replacement, prosthesis).  Replacement of either knee joint 
with a prosthesis warrants a 100 percent evaluation for a 
one-year period following implantation of the prosthesis.  
This period commences at the conclusion of the initial grant 
of a total rating for one month following hospital discharge 
pursuant to 38 C.F.R. § 4.30 (2006).  Thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability will be rated by analogy to Diagnostic Codes 5256, 
5261 or 5262.  The minimum evaluation is 30 percent.  
Alternative codes for possible application are discussed 
below.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

As noted above, the veteran is also receiving a separate 20 
percent evaluation under 5257 for other impairment of the 
knee.  Under this code, for other impairment of the knee, 
recurrent subluxation or lateral instability, knee impairment 
with slight recurrent subluxation or lateral instability is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned if there is moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned if 
there is severe recurrent subluxation or lateral instability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a evaluation higher than 30 percent for 
degenerative changes of the right knee, status post total 
knee replacement under Diagnostic Code 5055, and higher than 
20 percent under Diagnostic Code 5257 for right knee 
chondromalacia with medial collateral ligament injury and 
lateral meniscus tear, have not been met.  

Reviewing the evidence of record subsequent to the 
termination of the veteran's temporary total evaluation due 
to her total right knee replacement, an outpatient treatment 
record dated June 2005 noted that the veteran had some 
peripatellar pain particularly on the lateral superior 
surface, but an excellent range of motion.  The knee was 
found to be stable with no swelling.

The November 2005 VA examination report states that the 
veteran reported pain, and a pinching/scratching and a 
jarring feeling in the right knee.  She also noted some 
stiffness and swelling.  She reported problems with stairs.  
She noted flare ups of about a week at a time.  She reported 
she had 5 to 6 days a month that were pain free.  Range of 
motion noted extension to 0 degrees, with pain at 20 degrees 
when the knee was moved from a resting position.  She had 
flexion was to 60 degrees, with pain at 60 degrees.  The 
veteran reported pain with passive repetitive motion; 
however, range of motion was unchanged with repetitive 
motion.  The examination revealed lateral and medial 
instability.  Anterior/posterior motion was stable.  The 
examiner concluded that there was some instability of the 
knee and decreased range of motion, but no evidence of 
recurrent subluxation of the right patella.

At the February 2007 hearing, the veteran testified that 
despite undergoing surgery and treating her right knee with 
medications, she suffered from constant right knee pain, 
weakness and instability.  She added that physicians advised 
her that she might have to undergo right knee replacement 
surgery again.

As stated above, in order to be entitled to the next-higher 
evaluation of 60 percent under Diagnostic Code 5055, the 
evidence must demonstrate chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  Although the Board acknowledges that the 
veteran's disability causes some painful motion, the Board 
does not find the veteran's pain, considering all evidence of 
record, to be severe, nor is there evidence of any weakness 
of the veteran's right knee, such that a higher rating would 
be warranted under this code.  Therefore, the Board finds 
that the preponderance of the evidence of record is against a 
higher evaluation under this Code.

As to higher ratings under the codes governing limitation of 
motion, the veteran's most recent VA examination found her to 
have extension to 0 degrees and flexion to 60 degrees.  Under 
Diagnostic Codes 5260 and 5261, even providing the veteran 
with separate ratings under each of these codes, the 
veteran's limitation of motion would warrant no more than a 
noncompensable evaluation (which would result in a 10 percent 
evaluation under Diagnostic Code 5010, less than what the 
veteran is currently receiving).  Even considering the 
veteran's limitation of motion due to pain as per DeLuca, 
with the veteran's extension causing pain at 20 degrees, and 
flexion causing pain at 60 degrees, these findings would 
warrant no more than a 30 percent evaluation, the evaluation 
the veteran is currently receiving.  Thus the preponderance 
of the evidence of record is against a finding of an 
increased evaluation under these Codes as well.

As to a separate higher evaluation under Diagnostic Code 
5257, as noted above, the Board also finds that the criteria 
for a higher evaluation under that Code have not been met.  
In this regard, to warrant a higher evaluation, the veteran 
would have to be found to have severe recurrent subluxation 
or lateral instability.  As noted above, while the veteran 
has reported some trouble with instability, an outpatient 
treatment record dated June 2005 found the veteran's knee to 
be stable, and a November 2005 VA examination report noted 
the veteran to have some lateral and medial instability, but 
found the veteran's anterior and posterior motion to be 
stable, and found no evidence of recurrent subluxation.  The 
Board considers this evidence, and all evidence of record 
therefore, to indicate a finding of no more than moderate 
lateral instability.  Thus the Board finds that the 
preponderance of the evidence of record is against a finding 
of an increased evaluation under this Code as well.

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the discrete 
manifestations of the veteran's right knee disability result 
in so exceptional or so unusual a disability picture as to 
warrant a combined rating higher than 40 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  There is no 
indication that the disability results in marked interference 
with employment or required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the Board is not required to 
remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for degenerative changes of the right 
knee, status post total knee replacement is denied.

An increased evaluation for right knee chondromalacia with 
medial collateral ligament injury and lateral meniscus tear 
is denied.



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


